

116 HRES 1270 IH: Expressing the sense of the House of Representatives that no taxpayer dollars will be used to enact sanctions that inflict suffering on civilian populations.
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1270IN THE HOUSE OF REPRESENTATIVESDecember 18, 2020Ms. Gabbard submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that no taxpayer dollars will be used to enact sanctions that inflict suffering on civilian populations.Whereas sanctions are an instrument of modern-day economic warfare, designed to inflict punishment on foreign populations by impeding the ability of those populations to access the basic necessities required for a decent life, such as food, medicine, hygiene and sanitary supplies, and fuel;Whereas the aim of sanctions is often to forcibly engineer regime change in foreign nations by inflicting maximum suffering on civilian populations in the hopes they will turn against their own government;Whereas the true victims of sanctions are innocent civilians subjected to collective punishment for the sins, real or perceived, of their governments;Whereas sanctions have accelerated migrant crises around the world, undermining stability everywhere from Europe, to the Middle East, to South America, by exacerbating the harsh conditions which give civilians no choice but to flee their homelands;Whereas the policy of punishing innocent civilians with cruel and counter-productive sanctions in the midst of a global pandemic has impeded the ability of civilian populations to obtain the medical, nutritional, hygienic resources needed to curtail the spread of COVID-19, which, given the transmissibility of the virus across national borders, ultimately harms the United States; Whereas the human toll in the countries targeted by the most draconian sanctions policies have caused immense suffering on vulnerable populations, including women, children, and the elderly;Whereas Former Secretary of State Madeleine Albright once opined that the price was worth it to impose devastating sanctions on Iraq, even as she acknowledged that the price was the deaths of hundreds of thousands of Iraqi children, and a further worsening of diplomatic relations that culminated in the disastrous U.S. invasion and occupation just a few years later; and Whereas public discussion of sanctions is too often impersonal and abstract, obscuring the devastating impact of this policy, and neglecting that the end-result is vulnerable populations like women and children freezing and starving to death: Now, therefore, be itThat it is the sense of the United States House of Representatives that no taxpayer dollars, government personnel or equipment shall be used to enact sanctions that inflict suffering on civilian populations by interfering with their ability to access food, electricity, power, clothing, medicine, medical care, transportation, financial transactions, supplies, or other basic human needs required for day-to-day survival.